DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 20, 2021.  Claims 1 – 18 are pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on September 20, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. §101 Analysis - Step 1
Claim 1 is directed to a method claim.  Therefore, claims 7 and 13 are is within at least one of the four statutory categories.
35 U.S.C. §101 – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and / or c) mental processes.
Independent claims 1 includes limitations that recite an abstract idea (emphasized below in bold) and will be used as a representative claim for the remainder of the 35 U.S.C. §101 rejections.  Claim 1 recites:
A computer-implemented method for monitoring route compliance of moving devices, the method comprising: 
determining parameters for a typical trip based on job description; 
defining compliance parameters for route compliance based on the determined parameters for the typical trip; 
comparing parameters of the trip for which compliance is to be determined to the defined compliance parameters; and 
determining if the trip for which compliance is to be determined falls within the defined compliance parameters.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determining…; and defining…; and comparing” in the context of this claim encompasses a person (or person(s) evaluating the particular actions that a job entails in order for the job to fulfilled; and then the person or person(s) observing and acquiring data and forming a simple judgement based upon the conclusions of that data.  Accordingly, the claim recites at least one abstract idea.

35 U.S.C. §101 – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution (application) activity and post-solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

“determining if the trip for which compliance is to be determined falls within the defined compliance parameters”.
 “assigning, by the one or more processors, a vehicle of a fleet of vehicles to the trip based on the determination of whether to assign a driver.”

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “determining,… the trip… fails within the defined compliance parameters” the examiner submits that these limitations are insignificant extra solution (application) activity and post-solution activity that merely comprise an insignificant application of the results of the “determining” steps of the mental process and merely use a computer (mobile device controller) to perform the process.    Lastly, the “vehicle controller” merely describes how to generally “determine (apply)” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the “determining” step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply, or implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
35 U.S.C. §101 – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device processor (computer) controller to perform the determining (evaluating), comparing compliance parameters (evaluating) and further determining (evaluating) if the trip falls within the defined compliance parameters… amounts to nothing more than applying the exception using a generic computer component and performing insignificant application of the results of the mental process. Generally applying an exception using a generic computer component cannot provide an inventive concept.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “determining parameters for a typical trip based on job description; defining compliance parameters for route compliance; comparing parameters of the trip for which compliance is to be determined; and determining if the trip… falls within the defined compliance parameters”  are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the mobile devices, and the specification does not provide any indication that the mobile device(s) controller is anything other than a conventional computer within a mobile device. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. 
Dependent claims 2 – 6, 8 – 12, and 14 – 18 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.  Specifically, claims  2 – 6, 8 – 12, and 14 – 18 merely further define the “determining” steps, i.e. further define the mental process.  Therefore, it can clearly be seen that dependent claims 2 – 6, 8 – 12, and 14 – 18 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 7, and 13.
Therefore, claims are 1 – 18 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 2, 4, 7 - 8, 10, 13 – 14, and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2019/0122178 A1 to KEMPF (herein after "Kempf").
As to Claim 1,
Kempf’s autonomous delivery system of telepresence devices to job sites discloses a computer-implemented method for monitoring route compliance of moving devices (see at least Figs. 1 - 2, 3B - 3D, ¶0024 - ¶0026, and ¶0033.  In particular, see Fig. 1.  

    PNG
    media_image1.png
    711
    1058
    media_image1.png
    Greyscale

See Fig. 2 ~ process method steps 205 - 211 and 215 - 219.  

    PNG
    media_image2.png
    829
    618
    media_image2.png
    Greyscale

See ¶0024 - ¶0026, Kempf teaches dispatch system 101 that deploys autonomous delivery service vans to a job site 131, where once arriving, moving devices (IoTs, vehicles, etc.) telepresence devices 129 (i.e., drones, and / or mobile robots, etc.) are deployed from the autonomous delivery service vans to perform particular jobs), the method comprising: 
determining parameters for a typical trip based on job description (see at least Figs. 1 - 2 and ¶0024 - ¶0027.  In particular, see Fig. 2 ~ process method steps 205 - 207, dispatch system 101 determines a schedule per scheduler 105 with a job having starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route); 
defining compliance parameters for route compliance based on the determined parameters for the typical trip (see at least Figs. 1 - 2 and ¶0033 - ¶0034.  In particular, see Fig. 2 ~ process method steps 205 - 211 and 215 - 219, Kempf teaches a job having a starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route); 
comparing parameters of the trip for which compliance is to be determined to the defined compliance parameters (see at least Figs. 1 - 2 and ¶0032 - ¶0034, Kempf teaches comparing parameters of the trip for which compliance (where a skilled artisan would apply the broadest reasonable interpretation (BRI) of the term compliance similar to Oxford Dictionary's compliance (verb) ~ "obeying a rule or order, etc.; or meeting particular standards") is to be determined to the defined compliance parameters (specifically, starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route) such as the compliance parameters established by scheduler 105, where scheduler 105 further interfaces with router 107, wherein router 107 compares route efficiency determinations (examines routes to see determine degree of similarity or differentiation) such as if route conditions for instance, traffic patterns, "increased congestion, accidents or road closures"); and 
determining if the trip for which compliance is to be determined falls within the defined compliance parameters.  (See at least Figs. 1 - 2, ¶0023 - ¶0027, ¶0035, and ¶0038 - ¶0039.  In particular, see Fig. 2 ~ process method steps 207 - 209.  See ¶0035 and ¶0040, Kempf teaches determining if the trip for which compliance is to be determined is within the defined compliance parameters wherein dispatch system 101 considers i.e. length of the trip, expected time of completion of the trip, location points on the route, all of which are influenced by job requests; and the dispatch system 101 decides if the selected route can fulfill the job request as prescribed, and deployed, wherein job tracker 111 continues to monitor the job fulfillment progress to completion).
As to Claim 2,
Kempf discloses the computer-implemented method of claim 1, wherein determining the typical trip comprises gathering data for at least one trip for a job description.  (See at least Figs. 1 - 2,  ¶0033, and ¶0038 - ¶0040.  In particular, see Fig. 2 ~ process method steps 201 - 209 and ¶0033.  See ¶0038 - ¶0040, Kempf teaches collecting data for a trip (route) by formulating a job description derived from an electronic job request).
As to Claim 4,
Kempf disclose the computer-implemented method of claim 1, wherein the determined parameters for the typical trip include any one or more of starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route.  (See at least Figs. 1 - 2 and ¶0033 - ¶0034.  In particular, see Fig. 2 ~ process method steps 205 - 211 and 215 - 219, Kempf teaches a job with a prescribed schedule having a starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route).
As to Claim 7,
Kempf’s autonomous delivery system of telepresence devices to job sites discloses a system for monitoring route compliance of moving devices, the system comprising a server including a storage database and an analytical engine (see at least Figs. 1 - 2, 3B - 3D, ¶0024 - ¶0026, ¶0031, and ¶0033, Kempf teaches a dispatch system 101 -- hosted in a cloud based system or remote server -- wherein storage database (job database 119) and an analytical engine (processing devices 103) performs deploying autonomous delivery service vans to a job site 131, where once arriving, moving devices (IoTs, vehicles, etc.) telepresence devices 129 (i.e., drones, and / or mobile robots, etc.) are deployed from the autonomous delivery service vans to perform particular jobs), 
wherein the storage database receives and stores parameters for a typical trip based on job description for at least one moving device (see at least Figs. 1 - 2 and ¶0037, receives and stores parameters for a typical trip based on job description in storage database (job database 119) for execution by moving devices delivery vehicles 133 and telepresence devices 129), and 
compliance parameters for route compliance based on the received parameters for the typical trip (see at least Figs. 1 - 2, ¶0033 - ¶0034, and ¶0037, job database 119 further interfaces with non-transitory storage medium devices 117 to store and receive compliance parameters for route compliance based on received parameters for typical trip in the execution of the job requests, influence a starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route); and 
wherein the analytics engine compares parameters of the trip for which compliance is to be determined to the defined compliance parameters (see at least Figs. 1 - 2 and ¶0032 - ¶0034, Kempf teaches comparing parameters of the trip for which compliance (where a skilled artisan would apply the broadest reasonable interpretation (BRI) of the term compliance similar to Oxford Dictionary's compliance (verb) ~ "obeying a rule or order, etc.; or meeting particular standards") is to be determined to the defined compliance parameters (specifically, starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route) such as the compliance parameters established by scheduler 105, where scheduler 105 further interfaces with router 107, wherein router 107 compares route efficiency determinations (examines routes to see determine degree of similarity or differentiation) such as if route conditions for instance, traffic patterns, "increased congestion, accidents or road closures"), and 
determines if the trip for which compliance is to be determined falls within the defined compliance parameters.  (See at least Figs. 1 - 2, ¶0023 - ¶0027, ¶0035, and ¶0038 - ¶0039.  In particular, see Fig. 2 ~ process method steps 207 - 209.  See ¶0035 and ¶0040, Kempf teaches determining if the trip for which compliance is to be determined is within the defined compliance parameters wherein dispatch system 101 considers i.e. length of the trip, expected time of completion of the trip, location points on the route, all of which are influenced by job requests; and the dispatch system 101 decides if the selected route can fulfill the job request as prescribed, and deployed, wherein job tracker 111 continues to monitor the job fulfillment progress to completion).
As to Claim 8,
Kempf disclose the system of claim 7, wherein receiving the parameters for the typical trip comprises receiving data gathered for at least one trip for a job description.  (See at least Figs. 1 - 2,  ¶0033, and ¶0038 - ¶0040.  In particular, see Fig. 2 ~ process method steps 201 - 209 and ¶0033.  See ¶0038 - ¶0040, Kempf teaches collecting data for a trip (route) by formulating a job description derived from an electronic job request).
As to Claim 10,
Kempf discloses the system of claim 7, wherein the determined parameters for the typical trip include any one or more of starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route.  (See at least Figs. 1 - 2 and ¶0033 - ¶0034.  In particular, see Fig. 2 ~ process method steps 205 - 211 and 215 - 219, Kempf teaches a job with a prescribed schedule having a starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route).
As to Claim 13,
Kempf’s autonomous delivery system of telepresence devices to job sites discloses a computer program product stored on a non-transferable computer readable medium for monitoring route compliance of moving devices (see at least Figs. 1 - 2, 3B - 3D, ¶0024 - ¶0026, ¶0031, and ¶0033.  In particular, see Fig. 2 ~ process method steps 205 - 211 and 215 - 219, Kempf processing devices 103, non-transitory storage medium devices 117 working to move and monitor telepresence devices 129 to job sites 131 where the job is monitored (tracked) by job tracker 111.  See ¶0037), comprising 
computer readable instructions for causing a computer to control an execution of an application for monitoring route compliance of moving devices (see at least Figs. 1 - 2, 3B - 3D, ¶0024 - ¶0026, ¶0031, ¶0033, and ¶0037, Kempf teaches a storage database (job database 119) and an analytical engine (processing devices 103) performs deploying autonomous delivery service vans to a job site 131, where once arriving, moving devices (IoTs, vehicles, etc.) telepresence devices 129 (i.e., drones, and / or mobile robots, etc.) are deployed from the autonomous delivery service vans to perform particular jobs) comprising: 
determining parameters for a typical trip based on job description (see at least Figs. 1 - 2 and ¶0024 - ¶0027.  In particular, see Fig. 2 ~ process method steps 205 - 207, dispatch system 101 determines a schedule per scheduler 105 with a job having starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route); 
defining compliance parameters for route compliance based on the determined parameters for the typical trip (see at least Figs. 1 - 2 and ¶0033 - ¶0034.  In particular, see Fig. 2 ~ process method steps 205 - 211 and 215 - 219, Kempf teaches a job having a starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route); 
comparing parameters of the trip for which compliance is to be determined to the defined compliance parameters (see at least Figs. 1 - 2 and ¶0032 - ¶0034, Kempf teaches comparing parameters of the trip for which compliance (where a skilled artisan would apply the broadest reasonable interpretation (BRI) of the term compliance similar to Oxford Dictionary's compliance (verb) ~ "obeying a rule or order, etc.; or meeting particular standards") is to be determined to the defined compliance parameters (specifically, starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route) such as the compliance parameters established by scheduler 105, where scheduler 105 further interfaces with router 107, wherein router 107 compares route efficiency determinations (examines routes to see determine degree of similarity or differentiation) such as if route conditions for instance, traffic patterns, "increased congestion, accidents or road closures"); and 
determining if the trip for which compliance is to be determined falls within the defined compliance parameters.  (See at least Figs. 1 - 2, ¶0023 - ¶0027, ¶0035, and ¶0038 - ¶0039.  In particular, see Fig. 2 ~ process method steps 207 - 209.  See ¶0035 and ¶0040, Kempf teaches determining if the trip for which compliance is to be determined is within the defined compliance parameters wherein dispatch system 101 considers i.e. length of the trip, expected time of completion of the trip, location points on the route, all of which are influenced by job requests; and the dispatch system 101 decides if the selected route can fulfill the job request as prescribed, and deployed, wherein job tracker 111 continues to monitor the job fulfillment progress to completion).
As to Claim 14,
Kempf discloses the computer program product of claim 13, wherein determining parameters for the typical trip comprises gathering data for at least one trip for a job description.  (See at least Figs. 1 - 2,  ¶0033, and ¶0038 - ¶0040.  In particular, see Fig. 2 ~ process method steps 201 - 209 and ¶0033.  See ¶0038 - ¶0040, Kempf teaches collecting data for a trip (route) by formulating a job description derived from an electronic job request).
As to Claim 16,
Kempf disclose the computer program product of claim 13, wherein the determined parameters for the typical trip include any one or more of starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route.    (See at least Figs. 1 - 2 and ¶0033 - ¶0034.  In particular, see Fig. 2 ~ process method steps 205 - 211 and 215 - 219, Kempf teaches a job with a prescribed schedule having a starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0122178 A1 to KEMPF (herein after "Kempf") as to claims 1, 7, and 13 respectively above, in view of U.S. Patent Application Publication No. US 2017/0031364 A1 to TAKAHASHI et al. (herein after "Takahashi").
As to Claim 3,
Kempf’s autonomous delivery system of telepresence devices to job sites discloses the computer-implemented method of claim 1.
However, Kempf does not explicitly disclose wherein the typical trip is treated as a representative sample.
Takahashi’s work presents a navigation device wherein a host vehicle travels by autonomous driving while including a calculated degree of continuation of the autonomous driving in conditions for selecting the path.
Takahashi discloses wherein the typical trip is treated as a representative sample.  (See Figs. 1 - 2 and ¶0049 - ¶0051.  In particular, see Fig. 2 ~ process method steps S12 - S15.  See ¶0051, navigation device 100a utilizes a typical trip evaluator (path searcher 13) to compute a plurality of routes (paths) that a vehicle (host vehicle V) may take, which includes deriving a representative sample (similarity between two curves)).
Kempf is analogous art to the claimed invention as it relates to a method for monitoring route compliance of moving devices (IoTs, vehicles, etc. ~ autonomous vehicles 133 and telepresence devices 129).  (See Fig. 1 of Kempf).  Takahashi  is analogous art to the claimed invention as it relates similarly to a navigation device like in Kempf, but goes further in characterizing a typical trip as a representative sample, specifically wherein a plurality of routes (paths) that a vehicle (host vehicle V) may take, includes deriving a representative sample (similarity between two curves) which are computed.  (See Figs. 1 - 2 and ¶0049 - ¶0051.  In particular, see Fig. 2 ~ process method steps S12 - S15.  See ¶0051 of Takahashi).  (See MPEP § 2141.01(a) )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kempf wherein the typical trip is treated as a representative sample, as taught by Takahashi, to provide conditions for selecting a path that will enable a vehicle, in particular an autonomous vehicle, to continue the fulfillment of a typical trip and execution of a job, thereby enabling benefits, including but not limited to:  facilitating reliable, timely, and efficient order fulfillment.
As to Claim 9,
Kempf’s autonomous delivery system of telepresence devices to job sites disclose the system of claim 7.
However, Kempf does not explicitly disclose wherein the typical trip is treated as a representative sample.
Conversely, Takahashi discloses wherein the typical trip is treated as a representative sample.  (See Figs. 1 - 2 and ¶0049 - ¶0051.  In particular, see Fig. 2 ~ process method steps S12 - S15.  See ¶0051, navigation device 100a utilizes a typical trip evaluator (path searcher 13) to compute a plurality of routes (paths) that a vehicle (host vehicle V) may take, which includes deriving a representative sample (similarity between two curves)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kempf wherein the typical trip is treated as a representative sample, as taught by Takahashi, to provide conditions for selecting a path that will enable a vehicle, in particular an autonomous vehicle, to continue the fulfillment of a typical trip and execution of a job, thereby enabling benefits, including but not limited to:  facilitating reliable, timely, and efficient order fulfillment.

As to Claim 15,
Kempf’s autonomous delivery system of telepresence devices to job sites discloses the computer-implemented method of claim 13.
However, Kempf does not explicitly disclose wherein the typical trip is treated as a representative sample.
On the other hand, Takahashi discloses wherein the typical trip is treated as a representative sample.  (See Figs. 1 - 2 and ¶0049 - ¶0051.  In particular, see Fig. 2 ~ process method steps S12 - S15.  See ¶0051, navigation device 100a utilizes a typical trip evaluator (path searcher 13) to compute a plurality of routes (paths) that a vehicle (host vehicle V) may take, which includes deriving a representative sample (similarity between two curves)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kempf wherein the typical trip is treated as a representative sample, as taught by Takahashi, to provide conditions for selecting a path that will enable a vehicle, in particular an autonomous vehicle, to continue the fulfillment of a typical trip and execution of a job, thereby enabling benefits, including but not limited to:  facilitating reliable, timely, and efficient order fulfillment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 1 of U.S. Patent Application Publication No. US 20190178648 A1. Every limitation of patented claim 1, being directed towards a route monitoring method for monitoring route compliance of moving devices; determining parameters for typical trip based on job description; defining compliance parameters for route compliance based on the determined parameters for the typical trip; comparing parameters of the trip for which compliance is to be determined to the defined compliance parameters; and determining if the trip for which compliance is to be determined falls within the defined compliance parameters.
Claims 2 - 6 are also all the same and anticipated.  Claims 2 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 - 6 of U.S. Patent Application Publication No. US 20190178648 A1.  Every limitation of patented claims 2 - 6, being directed towards the computer-implemented method of claim 1, wherein data is gathered for at least one trip for a job description; a typical trip includes any one or more of starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route; the trip is determined to be compliant if: the starting point of the trip is within a radius of tolerance, the ending point of the trip is within a radius of tolerance, the length of the trip matches the expected time of completion within an acceptable variance value, and percentage of points during the trip that fall outside the defined geo - fence polygon are within an acceptable variance value; and wherein defining compliance parameters for route compliance.
Claim 7 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 7 of U.S. Patent Application Publication No. US 20190178648 A1. Every limitation of patented claim 7, being directed towards a route monitoring method for monitoring route compliance of moving devices; determining parameters for typical trip based on job description; defining compliance parameters for route compliance based on the determined parameters for the typical trip; comparing parameters of the trip for which compliance is to be determined to the defined compliance parameters; and determining if the trip for which compliance is to be determined falls within the defined compliance parameters.
Claims 8 - 12 are also all the same and anticipated.  Claims 8 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 - 12of U.S. Patent Application Publication No. US 20190178648 A1.  Every limitation of patented claims 8 - 12, being directed towards the system of claim 7, wherein data is gathered for at least one trip for a job description; a typical trip includes any one or more of starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route; the trip is determined to be compliant if: the starting point of the trip is within a radius of tolerance, the ending point of the trip is within a radius of tolerance, the length of the trip matches the expected time of completion within an acceptable variance value, and percentage of points during the trip that fall outside the defined geo - fence polygon are within an acceptable variance value; and wherein defining compliance parameters for route compliance.
Claim 13 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 13 of U.S. Patent Application Publication No. US 20190178648 A1. Every limitation of patented claim 13, being directed towards a route monitoring method for monitoring route compliance of moving devices; determining parameters for typical trip based on job description; defining compliance parameters for route compliance based on the determined parameters for the typical trip; comparing parameters of the trip for which compliance is to be determined to the defined compliance parameters; and determining if the trip for which compliance is to be determined falls within the defined compliance parameters.
Claims 14 - 18 are also all the same and anticipated.  Claims 14 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 – 18 of U.S. Patent Application Publication No. US 20190178648 A1.  Every limitation of patented claims 14 - 18, being directed towards the system of claim 13, wherein data is gathered for at least one trip for a job description; a typical trip includes any one or more of starting point of the trip, ending point of the trip, length of the trip, expected time of completion of the trip, location points on the route; the trip is determined to be compliant if: the starting point of the trip is within a radius of tolerance, the ending point of the trip is within a radius of tolerance, the length of the trip matches the expected time of completion within an acceptable variance value, and percentage of points during the trip that fall outside the defined geo - fence polygon are within an acceptable variance value; and wherein defining compliance parameters for route compliance.

Subject Matter Not Taught by Art of Record
Claims 5 – 6, 11 – 12, and 17 – 18 comprise limitations which are not taught by the prior art of record.
In particular the prior art appears to be silent regarding the computer implemented method of claim 1, wherein the trip is determined to be compliant if: the starting point of the trip is within a radius of tolerance, 
the ending point of the trip is within a radius of tolerance, 
the length of the trip matches the expected time of completion within an acceptable variance value, and 
percentage of points during the trip that fall outside the defined geo-fence polygon are within an acceptable variance value.  Emphasis added.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure can be found in the PTO-892 for the application submitted herewith, and is also listed below as follows:     
US 2018 / 0059687 A1, HAYES et al. is analogous art to the claimed invention as it relates to a server based method for monitoring compliance of a vehicle to a route and performing actions while on that route based upon that compliance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661